 



Exhibit 10.1
COMMON STOCK PURCHASE AGREEMENT
by and between
KINGSBRIDGE CAPITAL LIMITED
and
MICROMET, INC.
dated as of August 30, 2006







--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I            DEFINITIONS
    2  
Section 1.01. “Blackout Amount”
    2  
Section 1.02. “Blackout Shares”
    2  
Section 1.03. “Business Day”
    2  
Section 1.04. “Bylaws”
    2  
Section 1.05. “Certificate”
    2  
Section 1.06. “Closing Date”
    2  
Section 1.07. “Commission”
    2  
Section 1.08. “Commission Documents”
    2  
Section 1.09. “Commitment Period”
    2  
Section 1.10. “Common Stock”
    2  
Section 1.11. “Condition Satisfaction Date”
    2  
Section 1.12. “Consolidated Subsidiary”
    2  
Section 1.13. “Convertible Security”
    2  
Section 1.14. “Conversion Price”
    2  
Section 1.15. “Damages”
    3  
Section 1.16. “Draw Down”
    3  
Section 1.17. “Draw Down Amount”
    3  
Section 1.18. “Draw Down Discount Price”
    3  
Section 1.19. “Draw Down Notice”
    3  
Section 1.20. “Draw Down Pricing Period”
    3  
Section 1.21. “DTC”
    3  
Section 1.22. “Effective Date”
    3  
Section 1.23. “Exchange Act”
    3  
Section 1.24. “Excluded Merger or Sale”
    3  
Section 1.25. “Knowledge”
    3  
Section 1.26. “LIBOR”
    3  
Section 1.27. “Make Whole Amount”
    4  
Section 1.28. “Market Capitalization”
    4  
Section 1.29. “Material Adverse Effect”
    4  
Section 1.30. “Maximum Commitment Amount”
    4  
Section 1.31. “Maximum Draw Down Amount”
    4  
Section 1.32. “NASD”
    4  





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 1.33. “Permitted Transaction”
    4  
Section 1.34. “Person”
    4  
Section 1.35. “Principal Market”
    5  
Section 1.36. “Prohibited Transaction”
    5  
Section 1.37. “Prospectus”
    5  
Section 1.38. “Registrable Securities”
    5  
Section 1.39. “Registration Rights Agreement”
    5  
Section 1.40. “Registration Statement”
    5  
Section 1.41. “Regulation D”
    5  
Section 1.42. “Section4(2)”
    5  
Section 1.43. “Securities Act”
    5  
Section 1.44. “Settlement Date”
    5  
Section 1.45. “Shares”
    5  
Section 1.46. “Trading Day”
    5  
Section 1.47. “VWAP”
    6  
Section 1.48. “Warrant”
    6  
Section 1.49. “Warrant Shares”
    6  
ARTICLE II            PURCHASE AND SALE OF COMMON STOCK
    6  
Section 2.01. Purchase and Sale of Stock
    6  
Section 2.02. Closing
    6  
Section 2.03. Registration Statement and Prospectus
    6  
Section 2.04. Warrant
    6  
Section 2.05. Blackout Shares
    6  
ARTICLE III            DRAW DOWN TERMS
    6  
Section 3.01. Draw Down Notice
    6  
Section 3.02. Number of Shares
    7  
Section 3.03. Limitation on Draw Downs
    7  
Section 3.04. Trading Cushion
    7  
Section 3.05. Settlement
    7  
Section 3.06. Delivery of Shares; Payment of Draw Down Amount
    7  
Section 3.07. Failure to Deliver Shares
    8  
ARTICLE IV            REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    8  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 4.01. Organization, Good Standing and Power
    8  
Section 4.02. Authorization; Enforcement
    9  
Section 4.03. Capitalization
    9  
Section 4.04. Issuance of Shares
    10  
Section 4.05. No Conflicts
    10  
Section 4.06. Commission Documents, Financial Statements
    10  
Section 4.07. No Material Adverse Change
    11  
Section 4.08. No Undisclosed Liabilities
    11  
Section 4.09. No Undisclosed Events or Circumstances
    11  
Section 4.10. Actions Pending
    11  
Section 4.11. Compliance with Law
    12  
Section 4.12. Certain Fees
    12  
Section 4.13. Disclosure
    12  
Section 4.14. Material Non-Public Information
    12  
Section 4.15. Exemption from Registration; Valid Issuances
    12  
Section 4.16. No General Solicitation or Advertising in Regard to this
Transaction
    13  
Section 4.17. No Integrated Offering
    13  
Section 4.18. Acknowledgment Regarding Investor’s Purchase of Shares
    13  
ARTICLE V            REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
    13  
Section 5.01. Organization and Standing of the Investor
    13  
Section 5.02. Authorization and Power
    13  
Section 5.03. No Conflicts
    14  
Section 5.04. Financial Capability
    14  
Section 5.05. Information
    14  
Section 5.06. Selling Restrictions
    15  
Section 5.07. Statutory Underwriter Status
    15  
Section 5.08. Not an Affiliate
    15  
Section 5.09. Manner of Sale
    15  
Section 5.10. Prospectus Delivery
    15  
ARTICLE VI            COVENANTS OF THE COMPANY
    16  
Section 6.01. Securities
    16  
Section 6.02. Reservation of Common Stock
    16  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 6.03. Registration and Listing
    16  
Section 6.04. Registration Statement
    16  
Section 6.05. Compliance with Laws
    17  
Section 6.06. Reporting Requirements
    17  
Section 6.07. Other Financing
    17  
Section 6.08. Prohibited Transactions
    18  
Section 6.09. Corporate Existence
    18  
Section 6.10. Non-Disclosure of Non-Public Information
    18  
Section 6.11. Notice of Certain Events Affecting Registration; Suspension of
Right to Request a Draw Down
    19  
Section 6.12. Amendments to the Registration Statement
    19  
Section 6.13. Prospectus Delivery
    19  
ARTICLE VII            CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A
DRAW DOWN
    19  
Section 7.01. Accuracy of the Company’s Representations and Warranties
    20  
Section 7.02. Performance by the Company
    20  
Section 7.03. Compliance with Law
    20  
Section 7.04. Effective Registration Statement
    20  
Section 7.05. No Knowledge
    20  
Section 7.06. No Suspension
    20  
Section 7.07. No Injunction
    20  
Section 7.08. No Proceedings or Litigation
    20  
Section 7.09. Sufficient Shares Registered for Resale
    21  
Section 7.10. Warrant
    21  
Section 7.11. Opinion of Counsel
    21  
Section 7.12. Accuracy of Investor’s Representation and Warranties
    21  
Section 7.13. Payment of Fees
    21  
ARTICLE VIII            TERMINATION
    21  
Section 8.01. Term
    21  
Section 8.02. Other Termination
    21  
Section 8.03. Effect of Termination
    22  
ARTICLE IX            INDEMNIFICATION
    22  
Section 9.01. Indemnification
    22  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 9.02. Notification of Claims for Indemnification
    23  
ARTICLE X            MISCELLANEOUS
    25  
Section 10.01. Fees and Expenses
    25  
Section 10.02. Reporting Entity for the Common Stock
    25  
Section 10.03. Brokerage
    25  
Section 10.04. Notices
    25  
Section 10.05. Assignment
    27  
Section 10.06. Amendment; No Waiver
    27  
Section 10.07. Entire Agreement
    27  
Section 10.08. Severability
    27  
Section 10.09. Title and Subtitles
    28  
Section 10.10. Counterparts
    28  
Section 10.11. Choice of Law
    28  
Section 10.12. Specific Enforcement, Consent to Jurisdiction
    28  
Section 10.13. Survival
    28  
Section 10.14. Publicity
    28  
Section 10.15. Further Assurances
    29  
Section 10.16. Absence of Presumption
    29  

v



--------------------------------------------------------------------------------



 



COMMON STOCK PURCHASE AGREEMENT
by and between
KINGSBRIDGE CAPITAL LIMITED
and
MICROMET, INC.
dated as August 30, 2006
     This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as
of the 30th day of August, 2006 by and between KINGSBRIDGE CAPITAL LIMITED, an
entity organized and existing under the laws of the British Virgin Islands,
whose registered address is Palm Grove House, 2nd Floor, Road Town, Tortola,
British Virgin Islands (the “Investor”) and MICROMET, INC., a corporation
organized and existing under the laws of the State of Delaware (the “Company”).
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions and limitations set forth herein, the Company may issue and sell to
the Investor, from time to time as provided herein, and the Investor shall
purchase from the Company, up to $25 million worth of shares of Common Stock (as
defined below); and
     WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and
     WHEREAS, the parties hereto are concurrently entering into a Registration
Rights Agreement in the form of Exhibit A hereto (the “Registration Rights
Agreement”) pursuant to which the Company shall register the Common Stock issued
and sold to the Investor under this Agreement and under the Warrant (as defined
below), upon the terms and subject to the conditions and limitations set forth
therein; and
     WHEREAS, in consideration for the Investor’s execution and delivery of, and
its performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 285,000 shares of Common Stock, upon the terms and subject to the conditions
and limitations set forth therein;
     NOW, THEREFORE, the parties hereto agree as follows:





--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.01. “Blackout Amount” shall have the meaning assigned to such
term in the Registration Rights Agreement.
     Section 1.02. “Blackout Shares” shall have the meaning assigned to such
term in the Registration Rights Agreement.
     Section 1.03. “Business Day” shall mean any day other than a Saturday, a
Sunday or a day on which banks in New York City, New York are authorized or
obligated by executive order to close.
     Section 1.04. “Bylaws” shall have the meaning assigned to such term in
Section 4.03 hereof.
     Section 1.05. “Certificate” shall have the meaning assigned to such term in
Section 4.03 hereof.
     Section 1.06. “Closing Date” means the date on which this Agreement is
executed and delivered by the Company and the Investor.
     Section 1.07. “Commission” means the United States Securities Exchange
Commission.
     Section 1.08. “Commission Documents” shall have the meaning assigned to
such term in Section 4.06 hereof.
     Section 1.09. “Commitment Period” means the period commencing on the
Effective Date and expiring on the earliest to occur of (i) the date on which
the Investor shall have purchased Shares pursuant to this Agreement for an
aggregate purchase price equal to the Maximum Commitment Amount, (ii) the date
this Agreement is terminated pursuant to Article VIII hereof, and (iii) the date
occurring thirty-six (36) months from the Effective Date.
     Section 1.10. “Common Stock” means the common stock of the Company, par
value $0.00004 per share.
     Section 1.11. “Condition Satisfaction Date” shall have the meaning assigned
to such term in Article VII hereof.
     Section 1.12. “Consolidated Subsidiary” means any subsidiary that the
Company consolidates in the preparation of its audited consolidated financial
statements.
     Section 1.13. “Convertible Security” shall have the meaning assigned to
such term in Section 6.08 hereof.
     Section 1.14. “Conversion Price” shall have the meaning assigned to such
term in Section 6.08 hereof.

2



--------------------------------------------------------------------------------



 



     Section 1.15. “Damages” means any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
and costs and reasonable expenses of expert witnesses and investigation).
     Section 1.16. “Draw Down” shall have the meaning assigned to such term in
Section 3.01 hereof.
     Section 1.17. “Draw Down Amount” means the actual amount of a Draw Down
paid to the Company.
     Section 1.18. “Draw Down Discount Price” means (i) 86% of the VWAP on any
Trading Day during a Draw Down Pricing Period when the VWAP equals or exceeds
$2.00 but is less than or equal to $2.50, (ii) 88% of the VWAP on any Trading
Day during a Draw Down Pricing Period when the VWAP exceeds $2.50 but is less
than or equal to $4.35, (iii) 90% of the VWAP on any Trading Day during a Draw
Down Pricing Period when the VWAP exceeds $4.35 but is less than or equal to
$8.00, (iv) 92% of the VWAP on any Trading Day during a Draw Down Pricing Period
when the VWAP exceeds $8.00 but is less than or equal to $10.00, or (v) 94% of
the VWAP on any Trading Day during a Draw Down Pricing Period when VWAP exceeds
$10.00.
     Section 1.19. “Draw Down Notice” shall have the meaning assigned to such
term in Section 3.01 hereof.
     Section 1.20. “Draw Down Pricing Period” shall mean, with respect to each
Draw Down, a period of eight (8) consecutive Trading Days beginning on the first
Trading Day specified in a Draw Down Notice.
     Section 1.21. “DTC” shall mean the Depository Trust Company, or any
successor thereto.
     Section 1.22. “Effective Date” means the first Trading Day immediately
following the date on which the Registration Statement is declared effective by
the Commission.
     Section 1.23. “Exchange Act” means the U.S. Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
     Section 1.24. “Excluded Merger or Sale” shall have the meaning assigned to
such term in the Warrant.
     Section 1.25. “Knowledge” with respect to the Company means the actual
knowledge of the President, Chief Executive Officer, Vice President, Business
Development, Senior Vice President, General Counsel and Secretary, Senior Vice
President Operations and Acting Chief Financial Officer, Senior Vice President,
Clinical Development, Director, Human Resources, Vice President, Process
Development, Vice President Preclinical Development, Vice President Research and
the Senior Vice President and Chief Scientific Officer or any other Vice
President of the Company.
     Section 1.26. “LIBOR” means the offered rate for twelve-month U.S. dollar
deposits that appears on Moneyline Telerate Page 3750 (or such other page as may
replace such Moneyline Telerate Page 3750 for the purpose of displaying
comparable rates), as of 11:00 a.m. (London time) two (2) Business Days prior to
the beginning of the relevant period.

3



--------------------------------------------------------------------------------



 



     Section 1.27. “Make Whole Amount” shall have the meaning specified in
Section 3.07.
     Section 1.28. “Market Capitalization” means, as of any Trading Day, the
product of (i) the closing sale price of the Common Stock as reported by
Bloomberg L.P. using the AQR function and (ii) the number of outstanding shares
of Common Stock of the Company as reported by Bloomberg L.P. using the DES
function.
     Section 1.29. “Material Adverse Effect” means any effect that is not
negated, corrected, cured or otherwise remedied by the Company within a
reasonable period of time on the business, operations, properties or financial
condition of the Company and its Consolidated Subsidiaries that is material and
adverse to the Company and such subsidiaries, taken as a whole, and/or any
condition, circumstance, or situation that would prohibit or otherwise interfere
with the ability of the Company to perform any of its obligations under this
Agreement, the Registration Rights Agreement or the Warrant in any material
respect; provided, that none of the following shall constitute a “Material
Adverse Effect”: (i) the effects of conditions or events that are generally
applicable to the capital, financial, banking, currency, biotechnology or
pharmaceutical markets, (ii) any changes or effects resulting from the
announcement or consummation of the transactions contemplated by this Agreement,
including, without limitation, any changes or effects associated with any
particular Draw Down, and (iii) changes in the market price of the Common Stock.
     Section 1.30. “Maximum Commitment Amount” means the lesser of (i)
$25 million in aggregate Draw Down Amounts or (ii) 6,251,193 shares of Common
Stock (as adjusted for stock splits, stock combinations, stock dividends,
recapitalizations and the like that occur on or after the date of this Agreement
minus the number of Blackout Shares, if any, delivered to the Investor under the
Registration Rights Agreement), provided, however, that the Maximum Commitment
Amount shall not exceed that number of shares of Common Stock which the Company
may issue pursuant to the Agreement and the transactions contemplated herein,
without breaching the Company’s obligations under the rules and regulations of
the Principal Market.
     Section 1.31. “Maximum Draw Down Amount” means the lesser of:
     (a) $5 million, or
     (b) (i) if the Company’s Market Capitalization is equal to or greater than
$225 million at the time of the Draw Down, 1.5% of the Company’s Market
Capitalization at the time of the Draw Down; (ii) if the Company’s Market
Capitalization is equal to or exceeds $175 million but is less than $225 million
at the time of the Draw Down, 1.25% of the Company’s Market Capitalization at
the time of the Draw Down; (iii) if the Company’s Market Capitalization is equal
to or exceeds $62.8 million but is less than $175 million at the time of the
Draw Down, 1% of the Company’s Market Capitalization at the time of the Draw
Down.
     Section 1.32. “NASD” means the National Association of Securities Dealers,
Inc.
     Section 1.33. “Permitted Transaction” shall have the meaning assigned to
such term in Section 6.07 hereof.
     Section 1.34. “Person” means any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including any government or political subdivision or an agency or
instrumentality thereof.

4



--------------------------------------------------------------------------------



 



     Section 1.35. “Principal Market” means the NASDAQ National Market, NASDAQ
Global Market, the NASDAQ Capital Market, the American Stock Exchange or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.
     Section 1.36. “Prohibited Transaction” shall have the meaning assigned to
such term in Section 6.08 hereof.
     Section 1.37. “Prospectus” as used in this Agreement means the prospectus
in the form included in the Registration Statement, as supplemented from time to
time pursuant to Rule 424(b) of the Securities Act.
     Section 1.38. “Registrable Securities” means (i) the Shares, (ii) the
Warrant Shares, and (iii) any securities issued or issuable with respect to any
of the foregoing by way of exchange, stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (w) the Registration Statement has been declared effective by the
Commission and such Registrable Securities have been disposed of pursuant to the
Registration Statement, (x) such Registrable Securities have been sold under
circumstances under which all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) are met,
(y) such time as such Registrable Securities have been otherwise transferred to
holders who may trade such shares without restriction under the Securities Act,
and the Company has delivered a new certificate or other evidence of ownership
for such securities not bearing a restrictive legend or (z) in the opinion of
inside or outside counsel to the Company such Registrable Securities may be sold
without registration and without any time, volume or manner limitations pursuant
to Rule 144(k) (or any similar provision then in effect) under the Securities
Act.
     Section 1.39. “Registration Rights Agreement” shall have the meaning set
forth in the recitals of this Agreement.
     Section 1.40. “Registration Statement” shall have the meaning assigned to
such term in the Registration Rights Agreement.
     Section 1.41. “Regulation D” shall have the meaning set forth in the
recitals of this Agreement.
     Section 1.42. “Section 4(2)” shall have the meaning set forth in the
recitals of this Agreement.
     Section 1.43. “Securities Act” shall have the meaning set forth in the
recitals of this Agreement.
     Section 1.44. “Settlement Date” shall have the meaning assigned to such
term in Section 3.05 hereof.
     Section 1.45. “Shares” means the shares of Common Stock of the Company that
are and/or may be purchased hereunder.
     Section 1.46. “Trading Day” means any day other than a Saturday or a Sunday
on which the Principal Market is open for trading in equity securities.

5



--------------------------------------------------------------------------------



 



     Section 1.47. “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during each Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during any Trading Day as reported by Bloomberg, L.P. using the AQR
function.
     Section 1.48. “Warrant” shall have the meaning set forth in the recitals of
this Agreement.
     Section 1.49. “Warrant Shares” means the shares of Common Stock issuable to
the Investor upon exercise of the Warrant.
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
     Section 2.01. Purchase and Sale of Stock. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall, to the extent it
elects to make Draw Downs in accordance with Article III hereof, issue and sell
to the Investor and the Investor shall purchase from the Company Common Stock
for an aggregate in Draw Down Amounts of up to the Maximum Commitment Amount,
consisting of purchases based on Draw Downs in accordance with Article III
hereof.
     Section 2.02. Closing. In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Company agrees to issue and sell to the Investor, and the Investor agrees to
purchase from the Company, that number of the Shares to be issued in connection
with each Draw Down. The execution and delivery of this Agreement (the
“Closing”) shall take place on August 30, 2006 (the “Closing Date”). Each party
shall deliver at or prior to the Closing all documents, instruments and writings
required to be delivered at the Closing by such party pursuant to this
Agreement.
     Section 2.03. Registration Statement and Prospectus. The Company shall
prepare and file with the Commission the Registration Statement (including the
Prospectus) in accordance with the provisions of the Securities Act and the
Registration Rights Agreement.
     Section 2.04. Warrant. On the Closing Date, the Company shall issue and
deliver the Warrant to the Investor.
     Section 2.05. Blackout Shares. The Company shall deliver any Blackout
Amount or issue and deliver any Blackout Shares to the Investor in accordance
with Section 1(e) of the Registration Rights Agreement.
ARTICLE III
DRAW DOWN TERMS
     Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:
     Section 3.01. Draw Down Notice. During the Commitment Period, the Company
may, in its sole discretion, issue a Draw Down Notice (defined below) specifying
the dollar amount of Shares it elects to sell to the Investor (each such
election a “Draw Down”) up to a Draw Down

6



--------------------------------------------------------------------------------



 



Amount equal to the Maximum Draw Down Amount, which Draw Down the Investor will
be obligated to accept. The Company shall inform the Investor in writing via
e-mail to the addresses set forth in Section 10.04 and via facsimile
transmission to the number set forth in Section 10.04, with a copy to the
Investor’s counsel, as to such Draw Down Amount before commencement of trading
on the first Trading Day of the related Draw Down Pricing Period (the “Draw Down
Notice”). In addition to the Draw Down Amount, each Draw Down Notice shall
designate the first Trading Day of the Draw Down Pricing Period. In no event
shall any Draw Down Amount exceed the Maximum Draw Down Amount. Each Draw Down
Notice shall be accompanied by a certificate, signed by the Chief Executive
Officer or Chief Financial Officer and dated as of the date of such Draw Down
Notice, in the form of Exhibit C hereof.
     Section 3.02. Number of Shares. Subject to Section 3.06(b), the number of
Shares to be issued in connection with each Draw Down shall be equal to the sum
of the number of shares issuable on each Trading Day of the Draw Down Pricing
Period. Subject to Section 3.06(b), the number of Shares issuable on a Trading
Day during a Draw Down Pricing Period shall be equal to the quotient of one
eighth (1/8th) of the Draw Down Amount divided by the Draw Down Discount Price
for such Trading Day.
     Section 3.03. Limitation on Draw Downs. Only one Draw Down shall be
permitted for each Draw Down Pricing Period.
     Section 3.04. Trading Cushion. Unless the parties agree in writing
otherwise, there shall be a minimum of ten (10) Trading Days between the
expiration of any Draw Down Pricing Period and the beginning of the next
succeeding Draw Down Pricing Period.
     Section 3.05. Settlement. Subject to Section 3.06(b), the number of Shares
purchased by the Investor in any Draw Down shall be determined and settled on
two separate dates. Shares purchased by the Investor during the first four
Trading Days of any Draw Down Pricing Period shall be determined and settled no
later than the sixth Trading Day of such Draw Down Pricing Period. Shares
purchased by the Investor during the second four Trading Days of any Draw Down
Pricing Period shall be determined and settled no later than the second Trading
Day after the last Trading Day of such Draw Down Pricing Period. Each date on
which settlement of the purchase and sale of Shares occurs hereunder being
referred to as a “Settlement Date.” The Investor shall provide the Company with
delivery instructions for the Shares to be issued at each Settlement Date at
least two Trading Days in advance of such Settlement Date. The number of Shares
actually issued shall be rounded to the nearest whole number of Shares.
     Section 3.06. Delivery of Shares; Payment of Draw Down Amount.
     (a) On each Settlement Date, the Company shall deliver the Shares purchased
by the Investor to the Investor or its designees exclusively via book-entry
through the DTC to an account designated by the Investor, and upon receipt of
the Shares, the Investor shall cause payment therefor to be made to the
Company’s designated account by wire transfer of immediately available funds, if
the Shares are received by the Investor no later than 12:00 p.m. (Eastern Time),
or next day available funds, if the Shares are received thereafter. Upon the
written request of the Company, the Investor will cause its banker to confirm to
the Company that the Investor has provided irrevocable instructions to cause
payment for the Shares to be made as set forth above, upon confirmation by such
banker that the Shares have been delivered through the DTC in unrestricted form.

7



--------------------------------------------------------------------------------



 



     (b) For each Trading Day during a Draw Down Pricing Period that the VWAP is
less than the greater of (i) 85% of the Closing Price of the Company’s Common
Stock on the Trading Day immediately preceding the commencement of such Draw
Down Pricing Period, or (ii) $2.00, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice. If trading in the Company’s Common Stock is suspended for any
reason for more than three (3) consecutive or non-consecutive hours during any
Trading Day during a Draw Down Pricing Period, such Trading Day shall not be
used in calculating the number of Shares to be issued in connection with such
Draw Down, and the Draw Down Amount in respect of such Draw Down Pricing Period
shall be reduced by one eighth (1/8th) of the initial Draw Down Amount specified
in the Draw Down Notice.
     Section 3.07. Failure to Deliver Shares. If the Company fails, on any
Settlement Date, to take all actions within its reasonable control to cause the
delivery of the Shares purchased by the Investor, and such failure is not cured
within two (2) Trading Days following such Settlement Date, the Company shall
pay to the Investor on demand in cash by wire transfer of immediately available
funds to an account designated by the Investor the “Make Whole Amount;”
provided, however, that in the event that the Company is prevented from
delivering Shares in respect of any such Settlement Date in a timely manner by
any fact or circumstance that is reasonably within the control of, or directly
attributable to, the Investor, then such two (2) Trading Day period shall be
automatically extended until such time as such fact or circumstance is cured. As
used herein, the Make Whole Amount shall be an amount equal to the sum of
(i) the Draw Down Amount actually paid by the Investor in respect of such Shares
plus (ii) an amount equal to the actual loss suffered by the Investor in respect
of sales to subsequent purchasers, pursuant to transactions entered into before
the Settlement Date, of the Shares that were required to be delivered by the
Company, which shall be based upon documentation reasonably satisfactory to the
Company demonstrating the difference (if greater than zero) between (A) the
price per share paid by the Investor to purchase such number of shares of Common
Stock necessary for the Investor to meet its share delivery obligations to such
subsequent purchasers minus (B) the average Draw Down Discount Price during the
applicable Draw Down Pricing Period. In the event that the Make Whole Amount is
not paid within two (2) Trading Days following a demand therefor from the
Investor, the Make Whole Amount shall accrue interest compounded daily at a rate
of LIBOR plus 300 basis points per annum, up to and including the date on which
the Make Whole Amount is actually paid. Notwithstanding anything to the contrary
set forth in this Agreement, in the event that the Company pays the Make Whole
Amount (plus interest, if applicable) in respect of any Settlement Date in
accordance with this Section 3.07, such payment shall be the Investor’s sole
remedy in respect of the Company’s failure to deliver Shares in respect of such
Settlement Date, and the Company shall not be obligated to deliver such Shares.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby makes the following representations and warranties to
the Investor:
     Section 4.01. Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Except as set forth in the Commission Documents (as defined below), as of the
date hereof the Company does not own more than fifty percent (50%) of the

8



--------------------------------------------------------------------------------



 



outstanding capital stock of or control any other business entity, other than
any wholly-owned subsidiary that is not “significant” within the meaning of
Regulation S-X promulgated by the Commission. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify or
be in good standing would not have a Material Adverse Effect.
     Section 4.02. Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrant and to issue
the Shares, the Warrant, the Warrant Shares and any Blackout Shares (except to
the extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate); (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required (other than as contemplated by Section 6.05); and (iii) each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered, and the Warrant has been duly executed, issued and delivered, by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, securities, insolvency,
or similar laws relating to, or affecting generally the enforcement of,
creditors’ rights and remedies, or indemnification or by other equitable
principles of general application.
     Section 4.03. Capitalization. The authorized capital stock of the Company
and the shares thereof issued and outstanding as of August 22, 2006 are set
forth in the Commission Documents. All of the outstanding shares of the Common
Stock as of August 22, 2006 have been duly and validly authorized and issued,
and are fully paid and non-assessable. Except as set forth in this Agreement or
in the Commission Documents, as of August 22, 2006, no shares of Common Stock
were entitled to preemptive rights or registration rights, and there were no
outstanding options, warrants, scrip, rights issued by the Company to subscribe
to, call or commitments of any character whatsoever issued by the Company
relating to, or securities or rights convertible into or exchangeable for or
giving any right to subscribe for, any shares of capital stock of the Company.
Except as set forth in this Agreement or in the Commission Documents, as of
August 22, 2006, there were no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock of the Company. Except as described in the Commission
Documents, as of the date hereof the Company is not a party to any agreement
granting registration rights to any Person with respect to any of its equity or
debt securities. Except as set forth in the Commission Documents or as
previously disclosed to the Investor in writing, as of the date hereof the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. The
offer and sale of all capital stock, convertible securities, rights, warrants,
or options of the Company issued during the twenty-four month period immediately
prior to the Closing complied in all material respects with all applicable
federal and state securities laws, and no stockholder has a right of rescission
or damages with respect thereto that could reasonably be expected to have a
Material Adverse Effect. The Company has furnished or made available to the
Investor true and correct copies of the Amended and Restated Certificate of
Incorporation of the Company, as amended, as in effect on the date hereof (the
“Certificate”), and the Second

9



--------------------------------------------------------------------------------



 



Amended and Restated Bylaws of the Company, as amended, as in effect on the date
hereof (the “Bylaws”).
     Section 4.04. Issuance of Shares. Subject to Section 6.05, the Shares, the
Warrant and the Warrant Shares have been, and any Blackout Shares will be, duly
authorized by all necessary corporate action (except to the extent that the
number of Blackout Shares required to be issued exceeds the number of authorized
shares of Common Stock under the Certificate) and, when issued and paid for in
accordance with the terms of this Agreement, the Registration Rights Agreement
and the Warrant, the Shares and the Warrant Shares shall be validly issued and
outstanding, fully paid and non-assessable, and the Investor shall be entitled
to all rights accorded to a holder of shares of Common Stock.
     Section 4.05. No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby or thereby, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not: (i) violate any provision of the Certificate or Bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party where such default or conflict would
constitute a Material Adverse Effect, (iii) create or impose a lien, charge or
encumbrance on any property of the Company under any agreement or any commitment
to which the Company is a party or by which the Company is bound or by which any
of its respective properties or assets are bound which would constitute a
Material Adverse Effect, (iv) result in a violation of any federal, state, local
or foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its Consolidated Subsidiaries or by which any property or asset of the
Company or any of its Consolidated Subsidiaries are bound where such violation
would constitute a Material Adverse Effect, or (v) require any consent of any
third-party that has not been obtained pursuant to any material contract to
which the Company is subject or to which any of its assets, operations or
management may be subject where the failure to obtain any such consent would
constitute a Material Adverse Effect. The Company is not required under federal,
state or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement, the Registration Rights Agreement or the Warrant, or issue
and sell the Shares, the Warrant Shares or the Blackout Shares (except to the
extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate) in accordance
with the terms hereof and thereof (other than any filings that may be required
to be made by the Company with the Commission, the NASD/Nasdaq or state
securities commissions subsequent to the Closing, and, any registration
statement (including any amendment or supplement thereto) which may be filed
pursuant hereto); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Investor herein.
     Section 4.06. Commission Documents, Financial Statements. The Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and since
January 1, 2006, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including any such reports, schedules, forms, statements and other
documents filed

10



--------------------------------------------------------------------------------



 



after the date hereof, and the Company’s Registration Statement on Form S-4 as
filed with the Commission on March 31, 2006, including filings incorporated by
reference in any such filings, being referred to herein as the “Commission
Documents”). Except as previously disclosed to the Investor in writing, since
January 1, 2006, the Company has maintained all requirements for the continued
listing or quotation of its Common Stock, and such Common Stock is currently
listed or quoted on the Nasdaq National Market. To the extent not available on
the Commission’s EDGAR filing system, the Company has made available to the
Investor true and complete copies of the Commission Documents filed with the
Commission since January 1, 2006, and prior to the Closing Date. The Company has
not provided to the Investor any information which, according to applicable law,
rule or regulation, should have been disclosed publicly by the Company but which
has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement. As of its date, the Company’s Form 10-K for the
year ended December 31, 2005 complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder applicable to such document, and, as of its date, after
giving effect to the information disclosed and incorporated by reference
therein, such Form 10-K did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the Commission Documents filed with the
Commission since January 1, 2006, complied as to form and substance in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its Consolidated Subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
     Section 4.07. No Material Adverse Change. Except as disclosed in the
Commission Documents, since June 30, 2006 no event or series of events has or
have occurred that would, individually or in the aggregate, have a Material
Adverse Effect on the Company.
     Section 4.08. No Undisclosed Liabilities. Neither the Company nor any of
its Consolidated Subsidiaries has any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) that would be required to be disclosed on a balance
sheet of the Company or any Consolidated Subsidiary (including the notes
thereto) in conformity with GAAP and are not disclosed in the Commission
Documents, other than those incurred in the ordinary course of the Company’s or
its Consolidated Subsidiaries respective businesses since August 8, 2006, or
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect on the Company.
     Section 4.09. No Undisclosed Events or Circumstances. To the Company’s
Knowledge, no event or circumstance has occurred or exists with respect to the
Company or its Consolidated Subsidiaries or their respective businesses,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed and which, individually or
in the aggregate, would have a Material Adverse Effect on the Company.

11



--------------------------------------------------------------------------------



 



     Section 4.10. Actions Pending. There is no action, suit, claim,
investigation or proceeding of which the Company is aware or which has been
served on the Company or, to the Knowledge of the Company, threatened against
the Company or any Consolidated Subsidiary which questions the validity of this
Agreement or the transactions contemplated hereby or any action taken or to be
taken pursuant hereto or thereto. Except as set forth in the Commission
Documents, there is no action, suit, claim, investigation or proceeding pending
or, to the Knowledge of the Company, threatened against or involving the
Company, any Consolidated Subsidiary or any of their respective properties or
assets that could be reasonably expected to have a Material Adverse Effect on
the Company. Except as set forth in the Commission Documents or as previously
disclosed to the Investor in writing, no judgment, order, writ, injunction or
decree or award has been issued by or, to the Knowledge of the Company,
requested of any court, arbitrator or governmental agency which could be
reasonably expected to result in a Material Adverse Effect.
     Section 4.11. Compliance with Law. The businesses of the Company and its
Consolidated Subsidiaries have been and are presently being conducted in
accordance with all applicable federal, state and local governmental laws,
rules, regulations and ordinances, except as set forth in the Commission
Documents or such that would not reasonably be expected to cause a Material
Adverse Effect. Except as set forth in the Commission Documents, the Company and
each of its Consolidated Subsidiaries have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it, except
for such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, the failure to possess which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     Section 4.12. Certain Fees. Except as expressly set forth in this
Agreement, no brokers, finders or financial advisory fees or commissions will be
payable by the Company or any of its Consolidated Subsidiaries in respect of the
transactions contemplated by this Agreement.
     Section 4.13. Disclosure. To the Company’s Knowledge, neither this
Agreement nor any other documents, certificates or instruments furnished to the
Investor by or on behalf of the Company or any Consolidated Subsidiary in
connection with the transactions contemplated by this Agreement, the
Registration Rights Agreement or the Warrant contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
     Section 4.14. Material Non-Public Information. Except for this Agreement
and the transactions contemplated hereby, neither the Company, nor its employees
nor its agents have disclosed to the Investor, any material non-public
information that, according to applicable law, rule or regulation, should have
been disclosed publicly by the Company prior to the date hereof but which has
not been so disclosed.
     Section 4.15. Exemption from Registration; Valid Issuances. Subject to, and
in reliance on the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares, the Warrant, the Warrant Shares
and any Blackout Shares in accordance with the terms and on the bases of the
representations and warranties set forth in this Agreement, may and shall be
properly issued pursuant to Section 4(2), Regulation D and/or any other
applicable federal and state securities laws; provided, however, that at the
request of and with the express agreement of the Investor, the Shares and, under
certain circumstances, the

12



--------------------------------------------------------------------------------



 



Warrant Shares, will be delivered to the Investor via book entry through DTC and
shall not bear legends noting restrictions as to resale of such shares under
federal and state securities laws, nor shall such shares be subject to stop
transfer instructions. Neither the sales of the Shares, the Warrant, the Warrant
Shares or any Blackout Shares pursuant to, nor the Company’s performance of its
obligations under, this Agreement, the Registration Rights Agreement, or the
Warrant shall (i) result in the creation or imposition of any liens, charges,
claims or other encumbrances upon the Shares, the Warrant Shares, any Blackout
Shares or any of the assets of the Company, or (ii) except as previously
disclosed to the Investor in writing, entitle the holders of any outstanding
shares of capital stock of the Company to preemptive or other rights to
subscribe to or acquire the shares of Common Stock or other securities of the
Company.
     Section 4.16. No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates or any person acting
on its or their behalf (i) has conducted any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the Shares, the Warrant, the Warrant Shares or any Blackout Shares or
(ii) has made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares under the Securities Act.
     Section 4.17. No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, other than pursuant to this Agreement and employee benefit
plans, under circumstances that would require registration under the Securities
Act of shares of the Common Stock issuable hereunder with any other offers or
sales of securities of the Company.
     Section 4.18. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder, and that any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
     The Investor hereby makes the following representations, warranties and
covenants to the Company:
     Section 5.01. Organization and Standing of the Investor. The Investor is a
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands.
     Section 5.02. Authorization and Power. The Investor has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Registration Rights Agreement and the Warrant and to purchase the Shares,
the Blackout Shares, the Warrant and the Warrant Shares in accordance with the
terms hereof and thereof. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by the Investor and the
consummation by it of the transactions contemplated hereby or thereby have been
duly authorized

13



--------------------------------------------------------------------------------



 



by all necessary corporate action, and no further consent or authorization of
the Investor, its Board of Directors or stockholders is required. Each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered by the Investor and constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of creditor’s
rights and remedies or by other equitable principles of general application.
     Section 5.03. No Conflicts. The execution, delivery and performance of this
Agreement, the Warrant, the Registration Rights Agreement and any other document
or instrument contemplated hereby, by the Investor and the consummation of the
transactions contemplated thereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject. The Investor is not required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares or the Warrant in accordance with the terms
hereof, provided that, for purposes of the representation made in this sentence,
the Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
     Section 5.04. Financial Capability. The Investor has the financial
capability to perform all of its obligations under this Agreement, including the
capability to purchase the Shares, the Warrant and the Warrant Shares in
accordance with the terms hereof. The Investor has such knowledge and experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in Common Stock and the Warrant. The Investor is an
“accredited investor” as defined in Regulation D. The Investor is a
“sophisticated investor” as described in Rule 506(b)(2)(ii) of Regulation D. The
Investor acknowledges that an investment in the Common Stock and the Warrant is
speculative and involves a high degree of risk.
     Section 5.05. Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares, the
Blackout Shares, the Warrant and the Warrant Shares which have been requested by
the Investor. The Investor has reviewed or received copies of the Commission
Documents. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares, the
Warrant and the Warrant Shares. The Investor understands that

14



--------------------------------------------------------------------------------



 



it (and not the Company) shall be responsible for its own tax liabilities that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
     Section 5.06. Selling Restrictions.
     (a) The Investor has not directly or indirectly, nor has any Person acting
on behalf of or pursuant to any understanding with the Investor, engaged in any
transactions in the Company’s securities (including, without limitation, any
“short sale”, as such term is defined in Rule 200 of Regulation SHO, or any
successor regulation, promulgated by the Commission under the Exchange Act
involving Common Stock) since the time that the Investor was first contacted by
the Company, or any Person acting on behalf of the Company, regarding the
transactions contemplated hereby.
     (b) The Investor covenants that during the Commitment Period, neither the
Investor nor any of its affiliates nor any entity managed or controlled by the
Investor will ever (i) enter into or execute or cause any Person to enter into
or execute any “short sale” (as such term is defined in Rule 200 of
Regulation SHO or any successor regulation promulgated by the Commission under
the Exchange Act) of any shares of Common Stock, (ii) sell, during the term of a
Draw Down Pricing Period, Common Stock other than Common Stock purchased (or to
be purchased) pursuant to the Draw Down pertaining to such Draw Down Pricing
Period or (iii) engage, through related parties or otherwise, in any derivative
transaction directly related to shares of Common Stock (including, without
limitation, the purchase of any option or contract to sell). Notwithstanding the
foregoing, the Investor shall have the right during any Draw Down Pricing Period
to sell shares of Common Stock equal in number to the aggregate number of the
Shares purchased (or to be purchased) pursuant to the Draw Down pertaining to
such Draw Down Pricing Period.
     Section 5.07. Statutory Underwriter Status. The Investor acknowledges that,
pursuant to the Commission’s current interpretations of the Securities Act, the
Investor will be disclosed as an “underwriter” within the meaning of the
Securities Act in the Registration Statement (and amendments thereto) and in any
Prospectus contained therein to the extent required by applicable law. The
Company acknowledges that the Investor does not necessarily agree with such
characterization.
     Section 5.08. Not an Affiliate. The Investor is not an officer, director or
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company.
     Section 5.09. Manner of Sale. At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising by or on
behalf of the Company.
     Section 5.10. Prospectus Delivery. The Investor agrees that unless the
Shares and Warrant Shares are eligible for resale pursuant to all the conditions
of Rule 144, it will resell the Shares and Warrant Shares only pursuant to the
Registration Statement, in a manner described under the caption “Plan of
Distribution” in the Registration Statement, and in a manner in compliance with
all applicable securities laws, including, without limitation, the insider
trading restrictions of the Exchange Act and the prospectus delivery
requirements of the Securities Act, if any, as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement, and
the Investor shall have delivered a current prospectus in connection with such
sale or shall have confirmed that a current prospectus is deemed to be delivered
in connection with such sale, or relied on an exemption from such prospectus
delivery requirements.

15



--------------------------------------------------------------------------------



 



The Investor, acknowledges that the delivery of the Shares or Warrant Shares
through DTC is predicated upon the Company’s reliance that the Investor will
sell any Shares or Warrant Shares pursuant to either (i) the registration
requirements of the Securities Act, or (ii) an exemption therefrom. The Investor
further acknowledges and agrees that the Company shall be under no obligation to
supplement the Prospectus to reflect the issuance of any Shares pursuant to a
Draw Down at any time prior to the day following the Settlement Date with
respect to such Shares.
ARTICLE VI
COVENANTS OF THE COMPANY
     The Company covenants with the Investor as follows, which covenants are for
the benefit of the Investor and its permitted assignees (as defined herein):
     Section 6.01. Securities. The Company shall notify the Commission and the
Principal Market, if and as applicable, in accordance with their rules and
regulations, of the transactions contemplated by this Agreement, and shall use
commercially reasonable efforts to take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares, the Warrant Shares
and the Blackout Shares, if any, to the Investor; provided, that in no event
shall the Company be under any obligation to supplement the Prospectus to
reflect the issuance of any Shares pursuant to a Draw Down at any time prior to
the day following the Settlement Date with respect to such Shares.
     Section 6.02. Reservation of Common Stock. As of the date hereof, the
Company has available and the Company shall reserve and keep available at all
times, free of preemptive rights and other similar contractual rights of
stockholders, shares of Common Stock for the purpose of enabling the Company to
satisfy any obligation to issue the Shares in connection with all Draw Downs
contemplated hereunder and the Warrant Shares. The number of shares so reserved
from time to time, as theretofore increased or reduced as hereinafter provided,
may be reduced by the number of shares actually delivered hereunder.
     Section 6.03. Registration and Listing. During the Commitment Period, the
Company shall use commercially reasonable efforts: (i) to take all action
necessary to cause its Common Stock to continue to be registered under Section
12(b) or 12(g) of the Exchange Act, (ii) to comply in all material respects with
its reporting and filing obligations under the Exchange Act, (iii) to prevent
the termination or suspension of such registration, or the termination or
suspension of its reporting and filing obligations under the Exchange Act or
Securities Act (except as expressly permitted herein). The Company shall use
commercially reasonable efforts to maintain the listing and trading of its
Common Stock and the listing of the Shares purchased by Investor hereunder on
the Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the NASD
and the Principal Market. The Company will not be required to carry out any
action pursuant to this Agreement, the Registration Rights Agreement or the
Warrant that would adversely impact the listing of the Company’s securities on
the Principal Market as now in effect or as subsequently modified by applicable
rules and regulations.
     Section 6.04. Registration Statement. Without the prior written consent of
the Investor, the Registration Statement shall be used solely in connection with
the transactions between the Company and the Investor contemplated hereby.

16



--------------------------------------------------------------------------------



 



     Section 6.05. Compliance with Laws.
     (a) The Company shall comply, and cause each Consolidated Subsidiary to
comply, with all applicable laws, rules, regulations and orders, noncompliance
with which could reasonably be expected to have a Material Adverse Effect.
     (b) Without the consent of its stockholders in accordance with NASD rules,
the Company will not be obligated to issue, and the Investor will not be
obligated to purchase, any Shares or Blackout Shares which would result in the
issuance under this Agreement, the Warrant and the Registration Rights Agreement
of Shares, Warrant Shares and Blackout Shares (collectively) representing more
than the applicable percentage under the rules of the NASD, including, without
limitation, NASD Rule 4350(i), that would require stockholder approval of the
issuance thereof. Nothing herein shall compel the Company to seek such consent
of its stockholders.
     Section 6.06. Reporting Requirements. Upon reasonable written request of
the Investor during the Commitment Period, the Company shall furnish copies of
the following to the Investor within three Business Days of such request (but
not sooner than filed with or submitted to the Commission):
     (a) Quarterly Reports on Form 10-Q;
     (b) Annual Reports on Form 10-K;
     (c) Current Reports on Form 8-K; and
     (d) any other documents publicly submitted to the Commission.
     Section 6.07. Other Financing.
     (a) Nothing in this Agreement shall be construed to restrict the right of
the Company to offer, sell and/or issue securities of any kind whatsoever,
provided such transaction is not a Prohibited Transaction (as defined below)
(any such transaction that is not a Prohibited Transaction is referred to in
this Agreement as a “Permitted Transaction”). Without limiting the generality of
the preceding sentence, the Company may, without the prior written consent of
the Investor, (i) establish stock option or award plans or agreements (for
directors, employees, consultants and/or advisors), and issue securities
thereunder, and amend such plans or agreements, including increasing the number
of shares available thereunder, (ii) issue equity securities to finance, or
otherwise in connection with, the acquisition of one or more other companies,
equipment, technologies or lines of business, (iii) issue shares of Common Stock
and/or Preferred Stock in connection with the Company’s option or award plans,
stock purchase plans, rights plans, warrants or options, (iv) issue shares of
Common Stock and/or Preferred Stock in connection with the acquisition of
products, licenses, equipment or other assets and strategic partnerships or
joint ventures; (v) issue shares of Common and/or Preferred Stock to consultants
and/or advisors as consideration for services rendered or to be rendered,
(vi) issue and sell equity or debt securities in a public offering, (vii) issue
and sell any equity or debt securities in a private placement (other than in
connection with any Prohibited Transaction), (viii) issue equity securities to
equipment lessors, equipment vendors, banks or similar lending institutions in
connection with leases or loans, or in connection with strategic commercial or
licensing transactions, (ix) issue securities in connection with any stock
split, stock dividend, recapitalization, reclassification or similar event by
the Company, and (x) issue shares of

17



--------------------------------------------------------------------------------



 



Common Stock to the Investor under any other agreement entered into between the
Investor and the Company.
     (b) Notwithstanding the foregoing, other than in the ordinary course of the
Company’s business, the Company shall not engage in any Permitted Transaction
involving the issuance, sale, disposition or other transaction in the capital
markets (whether public or private) involving the Common Stock or any other
capital or debt securities of the Company during any Draw Down Pricing Period.
     Section 6.08. Prohibited Transactions. During the term of this Agreement,
the Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld in the sole and
absolute discretion of the Investor. For the purposes of this Agreement, the
term “Prohibited Transaction” shall refer to: (i) the issuance by the Company of
any rights, warrants or options to subscribe for or purchase Common Stock, or
any other securities directly or indirectly convertible into or exchangeable or
exercisable for Common Stock, at an effective conversion, exchange or exercise
price that varies or may vary with or is otherwise issuable in relation to the
market price of Common Stock, including by way of one or more resets to any
fixed price; (ii) any “at-the-market offering” (as defined in Rule 415(a)(4)
under the Securities Act or any successor rule thereto) of the Company’s
securities by or on behalf of the Company, other than (A) a customary,
firm-commitment underwritten public offering or (B) an unregistered private
placement of Common Stock where the price per share of such Common Stock is
fixed upon signing of definitive documentation of the sale, but not afterwards;
and (iii) any equity line or other form of financing that is substantially
similar to the financing provided for under this Agreement, provided that any
future issuance by the Company of a convertible security (“Convertible
Security”) that contains provisions that adjust the conversion price of such
Convertible Security (“Conversion Price”) in the event of stock splits,
dividends, distributions or similar events or pursuant to anti-dilution
provisions shall not be a Prohibited Transaction for purposes of this
Section 6.08 so long as such Convertible Security does not contain a provision
that adjusts the Conversion Price as a result of any decline in the market price
of the Common Stock after the issue date of the Convertible Security, other than
a decline resulting directly from stock splits, dividends, distributions or
similar events including, without limitation, the type of conversion price
adjustments customarily found in a firm commitment Rule 144A offering to
qualified institutional buyers.
     Section 6.09. Corporate Existence. The Company shall take all steps
necessary to preserve and continue the corporate existence of the Company;
provided, however, that nothing in this Agreement shall be deemed to prohibit
the Company from engaging in any Excluded Merger or Sale with another Person
provided that in the event of an Excluded Merger or Sale, if the surviving,
successor or purchasing Person does not agree to assume the obligations under
the Warrant, then the Company shall deliver a notice to the Investor at least
ten (10) days before the consummation of such Excluded Merger or Sale (provided
that, to the extent that such transaction has not been publicly disclosed, then
the Investor agrees to maintain the confidentiality of such information and to
use such information only in connection with a decision to exercise the
Warrant), the Investor may exercise the Warrant at any time before the
consummation of such Excluded Merger or Sale (and such exercise may be made
contingent upon the consummation of such Excluded Merger or Sale), and any
portion of the Warrant that has not been exercised before consummation of such
Excluded Merger or Sale shall terminate and expire, and shall no longer be
outstanding.
     Section 6.10. Non-Disclosure of Non-Public Information. Except as otherwise
expressly provided in this Agreement, including Section 6.10 hereof, the
Registration Rights

18



--------------------------------------------------------------------------------



 



Agreement or the Warrant, none of the Company, its officers, directors,
employees nor agents shall disclose material non-public information to the
Investor, its advisors or representatives.
     Section 6.11. Notice of Certain Events Affecting Registration; Suspension
of Right to Request a Draw Down. The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder: (i) receipt of any request for
additional information by the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
and (iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose. The Company shall not be required to disclose to
the Investor the substance or specific reasons of any of the events set forth in
clauses (i) through (iii) of the previous sentence, only that the event has
occurred. The Company shall not request a Draw Down during the continuation of
any of the foregoing events.
     Section 6.12. Amendments to the Registration Statement. When the
Registration Statement is declared effective by the Commission, the Company
shall (i) not file any amendment to the Registration Statement or make any
amendment or supplement to the Prospectus of which the Investor shall not
previously have been advised; provided, however, that the Company shall, to the
extent it deems advisable, and without the prior consent of or notice to
Investor, supplement the Prospectus within one Trading Day following the
Settlement Date for each Draw Down solely to reflect the issuance of Shares with
respect to such Draw Down and (ii) so long as, in the reasonable opinion of
counsel for the Investor, a Prospectus is required to be delivered in connection
with sales of the Shares by the Investor, if the Company files any information,
documents or reports that are incorporated by reference in the Registration
Statement pursuant to the Exchange Act, the Company shall, if requested in
writing by the Investor, deliver a copy of such information, documents or
reports to the Investor promptly following such filing.
     Section 6.13. Prospectus Delivery. From time to time for such period as in
the reasonable opinion of counsel for the Investor a prospectus is required by
the Securities Act to be delivered in connection with sales by the Investor, the
Company will expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto) as the
Investor may reasonably request. The Company consents to the use of the
Prospectus (and of any amendment or supplement thereto) in accordance with the
provisions of the Securities Act and state securities laws in connection with
the offering and sale of the Shares and the Warrant Shares and for such period
of time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Shares and the Warrant Shares.
ARTICLE VII
CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW
DOWN
     The obligation of the Investor hereunder to accept a Draw Down Notice and
to acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below. Other than those conditions set forth in
Section 7.12 which are for the Company’s sole benefit and may be waived

19



--------------------------------------------------------------------------------



 



by the Company at any time in its sole discretion, the conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion. As used in this Agreement, the term “Condition Satisfaction
Date” shall mean, with respect to each Draw Down, the date on which the
applicable Draw Down Notice is delivered to the Investor and each Settlement
Date in respect of the applicable Draw Down Pricing Period.
     Section 7.01. Accuracy of the Company’s Representations and Warranties.
Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made as though made at that
time except for representations and warranties that are expressly made as of a
particular date.
     Section 7.02. Performance by the Company. The Company shall have, in all
material respects, performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement, the Registration Rights
Agreement and the Warrant to be performed, satisfied or complied with by the
Company.
     Section 7.03. Compliance with Law. The Company shall have complied in all
respects with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby except for any failures to so comply which could not
reasonably be expected to have a Material Adverse Effect.
     Section 7.04. Effective Registration Statement. Upon the terms and subject
to the conditions set forth in the Registration Rights Agreement, the
Registration Statement shall have previously become effective and shall remain
effective and (i) neither the Company nor the Investor shall have received
notice that the Commission has issued or intends to issue a stop order with
respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
Commission’s concerns have been addressed and the Investor is reasonably
satisfied that the Commission no longer is considering or intends to take such
action), and (ii) no other suspension of the use or withdrawal of the
effectiveness of the Registration Statement or the Prospectus shall exist.
     Section 7.05. No Knowledge. The Company shall have no Knowledge of any
event that could reasonably be expected to have the effect of causing the
Registration Statement with respect to the resale of the Registrable Securities
by the Investor to be suspended or otherwise ineffective (which event is more
likely than not to occur within eight Trading Days following the Trading Day on
which a Draw Down Notice is delivered).
     Section 7.06. No Suspension. Trading in the Company’s Common Stock shall
not have been suspended by the Commission, the Principal Market or the NASD and
trading in securities generally as reported on the Principal Market shall not
have been suspended or limited as of the Condition Satisfaction Date.
     Section 7.07. No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
     Section 7.08. No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and, to the Knowledge of

20



--------------------------------------------------------------------------------



 



the Company, no investigation by any governmental authority shall have been
threatened, against the Company or any subsidiary, or any of the officers,
directors or affiliates of the Company or any subsidiary seeking to enjoin,
prevent or change the transactions contemplated by this Agreement.
     Section 7.09. Sufficient Shares Registered for Resale. The Company shall
have sufficient Shares, calculated using the closing trade price of the Common
Stock as of the Trading Day immediately preceding such Draw Down Notice,
registered under the Registration Statement to issue and sell such Shares in
accordance with such Draw Down Notice.
     Section 7.10. Warrant. The Warrant shall have been duly executed, delivered
and issued to the Investor, and the Company shall not be in default in any
material respect under any of the provisions thereof, provided that any refusal
by or failure of the Company to issue and deliver Warrant Shares in respect of
any exercise (in whole or in part) thereof shall be deemed to be material for
the purposes of this Section 7.10.
     Section 7.11. Opinion of Counsel. The Investor shall have received an
opinion of counsel to the Company, dated as of the Effective Date, in the form
reasonably agreed to by the Investor and its counsel prior to the date hereof.
     Section 7.12. Accuracy of Investor’s Representation and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are made as of a particular date.
     Section 7.13. Payment of Fees. The Company shall be current on all
undisputed expense invoices that the Company is required to pay pursuant to
Section 10.01.
ARTICLE VIII
TERMINATION
     Section 8.01. Term. Unless otherwise terminated in accordance with
Section 8.02 below, this Agreement shall terminate upon the earlier to occur of
(i) the expiration of the Commitment Period or (ii) the issuance of Shares
pursuant to this Agreement in an amount equal to the Maximum Commitment Amount.
     Section 8.02. Other Termination.
     (a) The Investor may terminate this Agreement upon one (1) Business Day’s
notice if the Company enters into any Prohibited Transaction as set forth in
Section 6.08 without the Investor’s prior written consent.
     (b) The Investor may terminate this Agreement upon one (1) Business Day’s
notice to the Company at any time in the event that the Registration Statement
is not first declared effective in accordance with the Registration Rights
Agreement; provided, however, that in the event the Registration Statement is
declared effective prior to the delivery of such notice, the Investor shall
thereafter have no right to terminate this Agreement pursuant to this Section
8.02(b).
     (c) The Investor may terminate this Agreement upon one (1) Business Day’s
notice to the Company at any time in the event that following the first twelve
(12) month period of the

21



--------------------------------------------------------------------------------



 



term, the Company fails to make cumulative Draw Downs of at least $1.25 million
during any consecutive twelve (12) month period during the term. For the
avoidance of doubt, this provision shall not entitle the Investor to terminate
this Agreement prior to the end of the twenty-fourth (24th) month of the term.
     (d) The Company may terminate this Agreement upon one (1) Business Day’s
notice; provided, however, that the Company shall not terminate this Agreement
pursuant to this Section 8.02(d) during any Draw Down Pricing Period; provided
further; that, in the event of any termination of this Agreement by the Company
hereunder, so long as the Investor owns Shares purchased hereunder and/or
Warrant Shares, unless all of such shares of Common Stock may be resold by the
Investor without registration and without any time, volume or manner limitations
pursuant to Rule 144(k) (or any similar provision then in effect) under the
Securities Act, the Company shall not suspend or withdraw the Registration
Statement or otherwise cause the Registration Statement to become ineffective,
or voluntarily delist the Common Stock from, the Principal Market without
listing the Common Stock on another Principal Market.
     (e) Each of the parties hereto may terminate this Agreement upon one
(1) Business Day’s notice if the other party has breached a material
representation, warranty or covenant to this Agreement and such breach is not
remedied within ten (10) Business Days after notice of such breach is delivered
to the breaching party.
     Section 8.03. Effect of Termination. In the event of termination by the
Company or the Investor, written notice thereof shall forthwith be given to the
other party and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 8.01 or 8.02 herein, this Agreement shall
become void and of no further force and effect, except as provided in
Section 10.13. Nothing in this Section 8.03 shall be deemed to release the
Company or the Investor from any liability for any breach under this Agreement
occurring prior to such termination, or to impair the rights of the Company and
the Investor to compel specific performance by the other party of its
obligations under this Agreement arising prior to such termination.
ARTICLE IX
INDEMNIFICATION
     Section 9.01. Indemnification.
     (a) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Company agrees to indemnify, defend and hold harmless
the Investor and its affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(each, an “Investor Indemnified Party”), to the fullest extent permitted by law
from and against any and all Damages directly resulting from or directly arising
out of any breach of any representation or warranty, covenant or agreement by
the Company in this Agreement, the Registration Rights Agreement or the Warrant;
provided, however, that the Company shall not be liable under this Article IX to
an Investor Indemnified Party to the extent that such Damages resulted or arose
from the breach by an Investor Indemnified Party of any representation,
warranty, covenant or agreement of an Investor Indemnified Party contained in
this Agreement, the Registration Rights Agreement or the Warrant or the
negligence, recklessness, willful misconduct or bad faith of an Investor
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Investor Indemnified Party agrees to use commercially reasonable
efforts to

22



--------------------------------------------------------------------------------



 



recover). Accordingly, the amount which the Company is required to pay to any
Investor Indemnified Party hereunder (a “Company Indemnity Payment”) will be
reduced by any insurance proceeds actually recovered by or on behalf of any
Investor Indemnified Party in reduction of the related Damages. In addition, if
an Investor Indemnified Party receives a Company Indemnity Payment required by
this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Investor Indemnified Party will pay to the Company
an amount equal to the Company Indemnity Payment received less the amount of the
Company Indemnity Payment that would have been due if the insurance proceeds had
been received, realized or recovered before the Company Indemnity Payment was
made.
     (b) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Investor agrees to indemnify, defend and hold
harmless the Company and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, a “Company Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement by the Investor in this Agreement, the Registration Rights Agreement
or the Warrant; provided, however, that the Investor shall not be liable under
this Article IX to a Company Indemnified Party to the extent that such Damages
resulted or arose from the breach by a Company Indemnified Party of any
representation, warranty, covenant or agreement of a Company Indemnified Party
contained in this Agreement, the Registration Rights Agreement or the Warrant or
negligence, recklessness, willful misconduct or bad faith of a Company
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Company agrees to use commercially reasonable efforts to recover).
Accordingly, the amount which the Investor is required to pay to any Company
Indemnified Party hereunder (an “Investor Indemnity Payment”) will be reduced by
any insurance proceeds theretofore actually recovered by or on behalf of any
Company Indemnified Party in reduction of the related Damages. In addition, if a
Company Indemnified Party receives an Investor Indemnity Payment required by
this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Company Indemnified Party will pay to the Investor
an amount equal to the Investor Indemnity Payment received less the amount of
the Investor Indemnity Payment that would have been due if the insurance
proceeds had been received, realized or recovered before the Investor Indemnity
Payment was made.
     Section 9.02. Notification of Claims for Indemnification. Each party
entitled to indemnification under this Article IX (an “Indemnified Party”)
shall, promptly after the receipt of notice of the commencement of any claim
against such Indemnified Party in respect of which indemnity may be sought from
the party obligated to indemnify such Indemnified Party under this Article IX
(the “Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article IX or (b) under this Article IX unless, and only to the extent that,
such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay. The
procedures listed below shall govern the procedures for the handling of
indemnification claims.
     (a) Any claim for indemnification for Damages that do not result from a
Third Party Claim as defined in the following paragraph, shall be asserted by
written notice given by the Indemnified Party to the Indemnifying Party. Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto. If such

23



--------------------------------------------------------------------------------



 



Indemnifying Party does not respond within such thirty (30) day period, such
Indemnifying Party shall be deemed to have refused to accept responsibility to
make payment as set forth in Section 9.01. If such Indemnifying Party does not
respond within such thirty (30) day period or rejects such claim in whole or in
part, the Indemnified Party shall be free to pursue such remedies as specified
in this Agreement.
     (b) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.
     (c) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX. The Indemnifying Party agrees that it
will not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if any Indemnified Party is a
party thereto or has been actually threatened to be made a party thereto) unless
such settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising or that may arise out of such
claim. The Indemnifying Party shall not be liable for any settlement of any
claim effected against an Indemnified Party without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The rights accorded to an Indemnified Party hereunder shall be in
addition to any rights that any Indemnified Party may have at common law, by
separate agreement or otherwise; provided, however, that notwithstanding the
foregoing or anything to the

24



--------------------------------------------------------------------------------



 



contrary contained in this Agreement, nothing in this Article IX shall restrict
or limit any rights that any Indemnified Party may have to seek equitable
relief.
ARTICLE X
MISCELLANEOUS
     Section 10.01. Fees and Expenses.
     (a) Each of the Company and the Investor agrees to pay its own expenses
incident to the performance of its obligations hereunder, except that the
Company shall be solely responsible for (i) all reasonable attorneys fees and
expenses incurred by the Investor in connection with (A) the preparation,
negotiation, execution and delivery of this Agreement, the Registration Rights
Agreement and the Warrant, and (B) the review of the Registration Statement,
correspondence with the Commission and amendments and supplements to the
Registration Statement and Prospectus, (ii) all reasonable fees and expenses
incurred by the Investor in connection with any amendments, modifications or
waivers of this Agreement, including, without limitation, all reasonable
attorneys fees and expenses, (iii) all reasonable fees and expenses incurred in
connection with the Investor’s enforcement of this Agreement, including, without
limitation, all reasonable attorneys fees and expenses, (iv) due diligence
expenses incurred by the Investor during the term of this Agreement equal to
$12,500 per calendar quarter, and (v) all stamp or other similar taxes and
duties, if any, levied in connection with issuance of the Shares pursuant
hereto; provided, however, that in each of the above instances the Investor
shall provide customary supporting invoices or similar documentation in
reasonable detail describing such expenses (however, the Investor shall not be
obligated to provide detailed time sheets); provided further that the maximum
aggregate amount payable by the Company pursuant to clause (i) and (ii) above
shall be $75,000 and the Investor shall bear all fees and expenses in excess of
$75,000 incurred in connection with the events described under clauses (i) and
(ii) above.
     (b) If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the Registration Rights Agreement or the Warrant,
the prevailing party shall be entitled to reasonable fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
     Section 10.02. Reporting Entity for the Common Stock. The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
     Section 10.03. Brokerage. Each of the parties hereto represents that it has
had no dealings in connection with this transaction with any finder or broker
who will demand payment of any fee or commission from the other party. The
Company, on the one hand, and the Investor, on the other hand, agree to
indemnify the other against and hold the other harmless from any and all
liabilities to any Persons claiming brokerage commissions or finder’s fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby.
     Section 10.04. Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified,

25



--------------------------------------------------------------------------------



 



return receipt requested, postage prepaid, (iii) delivered by reputable air
courier service with charges prepaid, or (iv) transmitted by hand delivery,
telegram, or facsimile, addressed as set forth below or to such other address as
such party shall have specified most recently by written notice given in
accordance herewith, in each case with a copy to the e-mail address set forth
beside the facsimile number for the addressee below. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a Business Day during normal business
hours where such notice is to be received), or the first Business Day following
such delivery (if delivered other than on a Business Day during normal business
hours where such notice is to be received) or (b) on the second Business Day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
If to the Company:
Micromet, Inc.
2110 Rutherford Road,
Carlsbad, CA 92008
Facsimile: (760) 494-4269
E-mail: christian.itin@micromet-inc.com
Attention: President
With a copy (which shall not constitute notice) to:
Cooley Godward LLP
11951 Freedom Drive
Reston, VA 20190
Facsimile: (703) 456-8100
Attention: Christian E. Plaza, Esq.
E-mail: cplaza@cooley.com
And another a copy (which shall not constitute notice) to:
Micromet Legal Department
2110 Rutherford Road
Carlsbad, CA 92008
Telephone: (703) 251-4420
Facsimile: +49-89-895-277-84-270
Attention: SVP and General Counsel
E-mail: matthias.alder@micromet-inc.com
If to the Investor:
Kingsbridge Capital Limited
Attention: Mr. Tony Hillman
PO Box 1075
Elizabeth House
9 Castle Street

26



--------------------------------------------------------------------------------



 



St Helier
Jersey
JE42QP
Channel Islands
Tel: 011-44-1534-636-041
Fax: 011-44-1534-636-042
Email: admin@kingsbridgecap.com
With a copy (which shall not constitute notice) to:
Kingsbridge Corporate Services
Kingsbridge House
New Abbey
Kilcullen
Co.Kildare
Ireland
Tel: 011-353-45-481-811
Fax: 011-353-45-482-003
Email: adamgurney@kingsbridge.ie; emmagalway@kingsbridge.ie, and
pwhelan@kingsbridge.ie
And another a copy (which shall not constitute notice) to:
Clifford Chance US LLP
31 West 52nd Street
New York, NY 10019
Telephone: (212) 878-8000
Facsimile: (212) 878-8375
Attention: Keith M. Andruschak, Esq.
E-mail: keith.andruschak@cliffordchance.com
Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days’ prior written
notice of such changed address or facsimile number to the other party hereto.
     Section 10.05. Assignment. Neither this Agreement nor any rights of the
Investor or the Company hereunder may be assigned by either party to any other
Person.
     Section 10.06. Amendment; No Waiver. No party shall be liable or bound to
any other party in any manner by any warranties, representations or covenants
except as specifically set forth in this Agreement, the Warrant and the
Registration Rights Agreement. Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by both parties hereto. The
failure of the either party to insist on strict compliance with this Agreement,
or to exercise any right or remedy under this Agreement, shall not constitute a
waiver of any rights provided under this Agreement, nor estop the parties from
thereafter demanding full and complete compliance nor prevent the parties from
exercising such a right or remedy in the future.
     Section 10.07. Entire Agreement. This Agreement, the Registration Rights
Agreement and the Warrant set forth the entire agreement and understanding of
the parties relating to the

27



--------------------------------------------------------------------------------



 



subject matter hereof and supersede all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written,
relating to the subject matter hereof.
     Section 10.08. Severability. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that, if the severance of such provision
materially changes the economic benefits of this Agreement to either party as
such benefits are anticipated as of the date hereof, then such party may
terminate this Agreement on five (5) Business Days prior written notice to the
other party. In such event, the Registration Rights Agreement will terminate
simultaneously with the termination of this Agreement; provided that in the
event that this Agreement is terminated by the Company in accordance with this
Section 10.08 and the Warrant Shares either have not been registered for resale
by the Investor in accordance with the Registration Rights Agreement or are
otherwise not freely tradable (if and when issued) in accordance with applicable
law, then the Registration Rights Agreement in respect of the registration of
the Warrant Shares shall remain in full force and effect.
     Section 10.09. Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
     Section 10.10. Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.
     Section 10.11. Choice of Law. This Agreement shall be construed under the
laws of the State of New York.
     Section 10.12. Specific Enforcement, Consent to Jurisdiction.
     (a) The Company and the Investor acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
     (b) Subject to Section 9.03, each of the Company and the Investor
(i) hereby irrevocably submits to the jurisdiction of the United States District
Court and other courts of the United States sitting in the State of New York for
the purposes of any suit, action or proceeding arising out of or relating to
this Agreement and (ii) hereby waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

28



--------------------------------------------------------------------------------



 



     Section 10.13. Survival. The representations and warranties of the Company
and the Investor contained in Articles IV and V of this Agreement and the
covenants contained in Articles V, VI and X of this Agreement shall survive the
execution and delivery hereof and the Closing until the termination of this
Agreement, and the agreements and covenants set forth in Article VIII and
Article IX of this Agreement shall survive the execution and delivery hereof and
the Closing hereunder.
     Section 10.14. Publicity. Except as otherwise required by applicable law or
regulation, or Nasdaq rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement. In the
event the Company is required by law, regulation, Nasdaq rule or judicial
process, based upon reasonable advice of the Company’s inside or outside
counsel, to issue a press release or otherwise make a public statement or
announcement with respect to this Agreement prior to the Closing, the Company
shall consult with the Investor on the form and substance of such press release,
statement or announcement. Promptly after the Closing, each party may issue a
press release or otherwise make a public statement or announcement with respect
to this Agreement or the transactions contemplated hereby or the existence of
this Agreement; provided that, prior to issuing any such press release, making
any such public statement or announcement, the party wishing to make such
release, statement or announcement consults and cooperates in good faith with
the other party in order to formulate such press release, public statement or
announcement in form and substance reasonably acceptable to both parties.
     Section 10.15. Further Assurances. From and after the date of this
Agreement, upon the request of the Investor or the Company, each of the Company
and the Investor shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
     Section 10.16. Absence of Presumption. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
[Remainder of this page intentionally left blank]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officer as of the date first
written.

            KINGSBRIDGE CAPITAL LIMITED
      By:   /s/ Maria O’Donoghue         Maria O’Donoghue        Director       
MICROMET, INC.
      By:   /s/ Christian Itin         Name:   Christian Itin        Title:  
President & CEO     

30



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Warrant

 



--------------------------------------------------------------------------------



 



Exhibit C
Officer’s Certificate
     I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of Micromet, Inc. (the “Company”)
issuable in connection with the Draw Down Notice, dated ___ (the “Notice”)
attached hereto and delivered pursuant to Article III of the Common Stock
Purchase Agreement, dated as of August 30, 2006 (the “Agreement”), by and
between the Company and the Investor, as follows (capitalized terms used but
undefined herein have the meanings given to such terms in the Agreement):
     1. I am the duly elected [OFFICER] of the Company.
     2. The representations and warranties of the Company set forth in
Article IV of the Agreement are true and correct in all material respects as
though made on and as of the date hereof (except for such representations and
warranties that are made as of a particular date).
     3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company on or prior to the date hereof related
to the Notice and has satisfied each of the conditions to the obligation of the
Investor set forth in Article VII of the Agreement.
     4. The Shares issuable in respect of the Notice will be delivered without
restrictive legend via book entry through the Depositary Trust Company to an
account designated by the Investor.
     The undersigned has executed this Certificate this ___ day of ___, 200[_].

         
 
       
 
  Name:    
 
  Title:    

 